DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and Claims
2.	Applicant’s submission filed 08/24/2021 has been entered. Claims 1-13 and19 are pending. Claims 14-18 have previously been withdrawn as being drawn to a nonelected method. 

Withdrawn Objections and/or Rejections
3.	Examiner acknowledges the amendments to the claims and the objections and rejections under 112(b) have been withdrawn as they have been overcome. 
Examiner acknowledges the amendments to the specification and the drawing objections have been withdrawn as they have been overcome. 

Claim Rejections - 35 USC § 102/103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 6-9, 11-13 and 19  are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cho (US 2020/0397990 A1).
	Regarding claim 1, Cho discloses a fine needle aspiration assembly (Figs. 1-3B, ¶ 0008), which is used to sample body tissue or fluid, such as blood, comprising: 
	a base (chamber receptacle 116) member having a plurality of ports (plurality of fluid ports 132) there through (Figs. 1-3B, ¶ 0038-0039, 0053, 0056);
	a top (manifold 104) member in communication with the base member along a shared surface (rotation surface 130) (Figs. 1-3B, ¶ 0038, 0053, 0056); and 
	a plurality of syringes (fluid chambers/syringes 110) located in the plurality of ports (Figs. 1-2, ¶ 0039, 0053-0054);
	wherein the plurality of syringes are selectively brought into engagement with a second end (port 154) of an attachment device (luer fitting hub 106 to needle) while a 
	Cho teaches this assembly to be modified for other procedures (¶ 0047) and while Cho does not necessarily teach the assembly for use with a central venous catheter hub, this limitation relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The device taught by Cho is capable of being used with a central venous catheter hub (See § MPEP 2114 II). 
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Baush & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.
In the alternative, if one of ordinary skill in the art would not clearly envisage the device of Cho to be used in a blood drawing assembly for use with a central venous 

	Regarding claim 6, Cho further discloses wherein the plurality of syringes (110) operate between a retracted position and an extended position, the retracted position of Cho being when the chamber fitting (120) of the chamber (110) is not fully secured in the fluid port (132) and the extended position being when the chamber (110) is fully secured and the chamber fitting (120) is coupled to the aperture (140) and O-ring (142) (Figs. 2-3A, ¶ 0054). Fig. 2 of Cho shows the chambers fully retracted and disassembled. 

	Regarding claim 7, Cho further discloses wherein a syringe of the plurality of syringes is in the retracted position when the syringe is located below a top surface of the base member (104). One of ordinary skill in the art would understand that when the chamber fitting (120) of the chamber (110) is not fully secured in the fluid port (132), and the chambers are partially/fully disassembled, the syringes would be below a top surface of the base member (Figs. 2-3A, ¶ 0054), as shown in Annotated Fig. 1 below.

    PNG
    media_image1.png
    538
    668
    media_image1.png
    Greyscale

Annotated Fig. 1: Fig. 3B of Cho indicating the dividing surface between the top surface of the base member and the bottom surface of the top member, since these relationships rely on the orientation of the device. Fig. 3B shows the syringes/chambers to be in the extended (engaged) position. 

	Regarding claim 8, Cho further discloses wherein a syringe of the plurality of syringes is in the retracted position when a top portion of the syringe is concealed within its port, since while moving to assemble and engage the chamber fitting (120) of the chamber (110) of Cho within the aperture (140) of the fluid port (132) (from the positions of Fig. 2 to Fig. 3B), the top portion of the syringe is concealed within the port (Figs. 2, 3B, ¶ 0054). 

	Regarding claim 9, Cho further discloses wherein a syringe of the plurality of syringes is in the extended position when the syringe protrudes beyond a top surface of the base member (see Annotated Fig. 1 above), as the O-rings (142) of Cho abut the 

	Regarding claim 11, Cho further discloses wherein at least one of the plurality of syringes (110) is removable from the base member (116), since Cho teaches the fitting (120) of the chambers/syringes (110) to have a mating engagement to secure the chambers to their respective ports (Fig. 2, ¶ 0054). 

	Regarding claim 12, Cho further discloses wherein the top member (104) includes a protrusion (ball-nose spring plunger 156) and the base member (116) includes a corresponding detent (detents 136), when the detent and the protrusion are aligned, the base member is restricted from rotating (Figs. 3A-3B, ¶ 0053, 0059). 

	Regarding claim 13, Cho further discloses wherein the top member (104) includes a receiving hole (fluid port 154 aligns with aperture 140 of fluid port 132) (Figs. 1-3B, ¶ 0054-0055, 0058), the plurality of syringes selectively actuated into the receiving hole when in an extended position (¶ 0054, 0058), the extended position of Cho being when the chamber (110) is secured and the chamber fitting (120) is coupled to the aperture (140) and O-ring (142) (Figs. 2-3A, ¶ 0054). 

	Regarding claim 19, Cho further discloses wherein the attachment device (needle coupled at luer fitting hub 106) is in communication with the top member (104), the attachment device configured to couple to the hub at the first end (bottom end of . 

7.	Claims 2-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Fischer (US 5290259).
	Regarding claims 2-3, all of the elements of the current invention have been substantially disclosed by Cho, as applied above in claim 1, except for the plurality of ports are threaded, the threads engaging with corresponding threads on the plurality of syringes (claim 2) and wherein the threads of the plurality of ports are grooves into an internal surface of the plurality of ports (claim 3). Cho further teaches the a mating engagement of the ports (132) and the chamber fitting (120), the chambers having first rotation coupling and a plurality of centering ball-nose spring plungers (134) on the ends (Cho Fig. 2, ¶ 0053-0054). It is reasonably known in that art that ball-nose plungers have threaded exteriors and they are used in rotatable male-and-female bearing couplings (Cho ¶ 0054, 0056). 
	However, Fischer teaches a syringe system (Fischer abstract, Fig. 1) in the same field of endeavor and pertinent to the problem of connecting syringes to a hub, wherein plurality of ports are threaded, since Fischer teaches female/male luer connectors (28), the threads engaging with corresponding threads on the plurality of syringes and wherein the threads of the plurality of ports are grooves into an internal surface (female luer connectors) of the plurality of ports (Fischer Fig. 1, Col 4 lines 5-17) to securely fasten each syringe (20) to the hub (32). 


	Regarding claim 4, all of the elements of the current invention have been substantially disclosed by Cho and Fischer, as applied above in claim 2, except for wherein the threads of at least one of the plurality of ports fails to pass through to a lower surface of the base member. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have threads of at least one of the plurality of ports fail to pass through to a lower surface of the base member, to vertically align the male/female luer connecting threads within the port prior to rotating. Furthermore, whether the threads fail to pass through to a lower surface of the base member solves any particular problem or produces any unexpected result, the length of the threading is merely a matter of engineering design choice, and thus does not serve 

	Regarding claim 5, all of the elements of the current invention have been substantially disclosed by Cho and Fischer, as applied above in claim 2, except for wherein the threads of at least one of the plurality of ports fails to permit removal of at least one of the plurality of syringes. As stated above, the combination of Cho and Fischer teaches the threaded structure between the ports and the syringes. 
While Cho does not teach specifically the threads of at least one of the plurality of ports fails to permit removal of at least one of the plurality of syringes, this limitation relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The device taught by the Cho/Fischer is capable of failing to permit removal of at least one of the plurality of syringes since, Cho/Fischer teaches all of the structural limitations as defined by the claim and using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II). 
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Baush & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 

	Regarding claim 10, all of the elements of the current invention have been substantially disclosed by Cho, as applied above in claim 6, except wherein the plurality of syringes rotate within the plurality of ports, rotation of the plurality of syringes transitions the plurality of syringes between the retracted position and the extended position. Cho further teaches the a mating engagement of the ports (132) and the chamber fitting (120), the chambers having first rotation coupling and a plurality of centering ball-nose spring plungers (134) on the ends (Cho Fig. 2, ¶ 0053-0054). It is reasonably known in that art that ball-nose plungers have threaded exteriors and they are used in rotatable male-and-female bearing couplings (Cho ¶ 0054, 0056). 
	However, Fischer teaches a syringe system (Fischer abstract, Fig. 1) in the same field of endeavor and pertinent to the problem of connecting syringes to a hub, wherein plurality of ports are threaded, since Fischer teaches female/male luer connectors (28), allowing the syringes (20) to rotate within the plurality of ports (32), rotation of the plurality of syringes transitions the plurality of syringes between the retracted position and the extended position (Fischer Fig. 1, Col 4 lines 5-17), as can be understood by one of ordinary skill in the art to securely fasten each syringe (20) to the hub (32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chamber fitting and fluid port connection of the Cho device to be female/male luer connectors, such that the plurality . 

Response to Arguments
8.	Applicant's arguments filed 08/24/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that Cho does not teach or suggest the assembly for use with a CVC hub; Examiner respectfully disagrees. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Per the claim language, “for use with a central venous catheter hub” recites an intended use of the assembly. Applicant admits “one could technically connect Cho’s device to a CVC hub”, as such, a device that is capable of connection with a CVC hub, meets the claim. Applicant asserts that the present invention is different than the Cho device, however, the claims do not recite structural limitations associated with this intended use that distinguish the claim from Cho. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant asserts that Cho’s claims do not address aspects of the present invention. Examiner notes that Cho is relevant to the present invention beyond solely what is in Cho’s claims. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
For the above reasons, Examiner maintains that Cho teaches all of the elements of claims 1, 6-9, 11-13 and 19, with teachings from Fischer to cure any deficiencies in dependent claims 2-5 and 10.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        09/09/2021

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781